       Case 1:21-cr-00075-VEC Document 27 Filed 09/07/21 Page
                                                          USDC1 of 3
                                                                SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 9/7/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-75 (VEC)
                                                                     :
                                                                     :      ORDER
 STEFAN QIN,                                                         :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS Mr. Qin’s sentencing is scheduled for Wednesday, September 15, 2021 at

2:00 P.M.;

         IT IS HEREBY ORDERED that the sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

         IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

         IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0075. All of those
         Case 1:21-cr-00075-VEC Document 27 Filed 09/07/21 Page 2 of 3


accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.




SO ORDERED.
                                                    _________________________________
Date: September 7, 2021                                   VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                                2
         Case 1:21-cr-00075-VEC Document 27 Filed 09/07/21 Page 3 of 3


Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
